Citation Nr: 0704629	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military duty from June 1943 to 
December 1945 and from February 1951 to September 1968.  He 
died in March 2004.  The appellant is the veteran's surviving 
spouse. 

The appellant was scheduled to appear for a video conference 
hearing in June 2006.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his death, the veteran was service connected 
for: hypertensive vascular disease at 20 percent disabling, 
cervical spine degenerative disc disease at 20 percent 
disabling, right knee degenerative joint disease at 10 
percent disabling, left knee degenerative joint disease at 10 
percent disabling, right elbow degenerative joint disease at 
10 percent disabling, right spermatocele with epididymitis 
residuals at 0 percent disabling, and right elbow residual 
scar at 0 percent disabling.  The appellant contends that the 
veteran's death was caused by his service connected 
disabilities.  

The veteran's death certificate, signed by Ken Collins, MD, 
lists his cause of death as Alzheimer's disease, with 
diabetes, type II as an underlying cause.  It also shows that 
the veteran passed while at the North Arkansas Regional 
Medical Center; however, his terminal hospital records are 
not on file.  The RO should attempt to acquire these records.

There are three documents in the file from Dr. Collins that 
refer to the veteran's medical condition.  In September 2004, 
Dr. Collins stated that hypertension vascular disease was a 
main cause in the death of the veteran.  Dr. Collins also 
wrote a note dated in March 2004 stating that hypertension 
vascular disease affected the veteran's brain and legs.  
Finally, a June 2000 letter indicated that the veteran's 
Alzheimer's disease is related to his past history of 
vascular disease.  Dr. Collins also stated that the veteran's 
records were available for review.  There is no evidence in 
the file that the RO attempted to contact Dr. Collins' office 
for these documents.  The RO should make a request to obtain 
these records.

A VA examiner provided a medical opinion regarding the 
appellant's claim in December 2004.  While the examiner 
attributed the veteran's cause of death solely to Alzheimer's 
disease and diabetes, type, II, he did note that the only 
medical record in the claims file consisted of the veteran's 
certificate of death.  The examiner mentioned the notes 
provided by Dr. Collins, but does not consider these to be 
medical records.  Following the procurement of the veteran's 
medical records from Dr. Collins' office and the North 
Arkansas Regional Medical Center, a new, more informed, VA 
medical opinion should be ordered.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary release 
form from the appellant, the RO should 
contact the offices of Ken Collins, MD and 
obtain copies of any medical records 
relating to the veteran that are on file.

2. The RO should contact the appellant and 
request she complete a VA Form 21-4142 for 
authorization of release of the veteran's 
medical records from the North Arkansas 
Regional Medical Center.  The RO should 
then contact the North Arkansas Regional 
Medical Center and obtain copies of any 
medical records relating to the veteran 
that are on file.

3. After obtaining these records, the RO 
should seek another review of the 
veteran's claims file regarding the 
veteran's cause of death.  The examiner 
should be provided the complete claims 
file, containing all of the veteran's 
known medical records, for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The examiner 
should provide an opinion as to whether 
the veteran's service connected 
disabilities contributed substantially or 
materially to the veteran's death, 
combined to cause his death, or lent 
assistance to the production of his death.  
The rationale for all opinions expressed 
should be provided. 

4. Thereafter, the RO should re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted in full, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and an opportunity to respond.  
Subsequently, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).
 
